Citation Nr: 1742632	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-14 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic back, shoulder, and neck disability.  

2.  Entitlement to service connection for a chronic low back and cervical spine disability.  

3.  Entitlement to service connection for bilateral shoulder arthritis.  

4.  Entitlement to service connection for residuals of prostate cancer.  

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to residuals of prostate cancer.  

6.  Entitlement to service connection for bilateral ankle arthritis.  

7.  Entitlement to service connection for right knee arthritis.  

8.  Entitlement to service connection for right hip arthritis.  
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1955 to July 1959 and from August 1959 to August 1978.  

These matters come to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over the Veteran's claims file was subsequently transferred to the RO in Cleveland, Ohio.  

The Veteran's May 2011 VA Form 9 substantive appeal requested a video conference hearing before the Board; however, after proper notice, the Veteran subsequently failed to appear for the scheduled hearing in August 2017.  Significantly, the Veteran did not submit a request for postponement prior to the August 2017 Board hearing or a written motion for a new hearing date with a statement of good cause concerning his failure to appear within 15 days of the scheduled hearing date.  Given the above, the Board considers the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(c)-(d) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  An April 1995 RO decision denied entitlement to service connection for a back, shoulder, and neck disability.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Evidence received since the April 1995 RO decision was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claim of entitlement to service connection for a back shoulder, shoulder, and neck disability, and raises a reasonable possibility of substantiating the claim.  

3.  A chronic low back and cervical spine disability did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

4.  Bilateral shoulder arthritis did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

5.  Prostate cancer did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

6.  Erectile dysfunction did not have onset during active service and is not otherwise related to active service.  

7.  Bilateral ankle arthritis did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

8.  Right knee arthritis did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

9.  Right hip arthritis did not have onset during active service or within one year of service discharge and is not otherwise related to active service.  

CONCLUSIONS OF LAW

1.  The April 1995 RO decision which denied entitlement to service connection for a back, shoulder, and neck disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).  

2.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a back, shoulder, and neck disability has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  

3.  The criteria for service connection for a chronic low back and cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

4.  The criteria for service connection for bilateral shoulder arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

5.  The criteria for service connection for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

6.  The criteria for service connection for erectile dysfunction, to include as secondary to residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

7.  The criteria for service connection for bilateral ankle arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

8.  The criteria for service connection for right knee arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  
9.  The criteria for service connection for right hip arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

To the extent that the August 2017 appellant brief could be read to assert that VA failed to properly assist the Veteran regarding his reported brief service in Vietnam while stationed at Udorn Royal Thai Air Force (RTAF) base, as discussed further herein, the Board finds that the Veteran's reports of visitation to Vietnam are otherwise unsupported by the evidence of record, and VA has properly fulfilled its duty to assist.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  
II.  New and Material Evidence - Back, Shoulder, Neck Disability  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2014).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2014).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran's claim of entitlement to service connection for a back, shoulder, and neck disability was previously denied within an April 1995 RO decision based on a finding that there was no evidence of current disabilities.  Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the April 1995 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016).  

Since the prior final April 1995 RO decision, relevant evidence added to the record includes a March 2016 VA examination report, which shows evidenc of current disabilities.  This evidence is both new and material; it was not of record at the time of the prior final RO decision and it relates to a material element of the previously denied claim for service connection.  As such, the claim of entitlement to service connection for a back, shoulder, and neck condition must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

III.  Service Connection - Generally  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected disability, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

For certain chronic disorders, including arthritis and malignant tumors, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Service connection for certain specified diseases may also be granted on a presumptive basis due to herbicide exposure, provided the disease manifests to a compensable degree within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2016).  

Additionally, VA will presume that a Veteran who served in Thailand during the Vietnam War Era was exposed to herbicide agents if: (1) the Veteran was in the Air Force, (2) the Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and (3) the Veteran served as a security policeman, security patrol dog handler, or member of a security police squadron, or otherwise served near a base perimeter, as shown by the Veteran's military occupational specialty (MOS), daily work duties, performance evaluations, or other credible evidence.  See VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chapter 1, Section H, Paragraph 5.a (2016).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran claims entitlement to service connection for a chronic back and neck disability, bilateral shoulder arthritis, residuals of prostate cancer, erectile dysfunction, bilateral ankle arthritis, right knee arthritis, and right hip arthritis.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claims.  

Initially, the Board notes that post-service VA and private treatment records documents current disabilities regarding each of the Veteran's claimed disabilities, including lumbar stenosis, cervical spondylosis with myelopathy, osteoarthritis of the spine, bilateral shoulder arthritis, residuals of prostate cancer, erectile dysfunction, bilateral ankle arthritis, right knee arthritis, and right hip arthritis.  

Service treatment records (STRs) document a normal physical examination upon enlistment in June 1955, without noted defects or diagnoses.  The Board acknowledges that STRs document various relevant in-service complaints, including back and lumbar strain from 1970-72; right hip pain in August 1972; prostatitis and associated urethral stricture in March 1975; ankle injuries in April 1971, January 1972, and June 1977; and right knee pain in March 1971 and knee stiffness in July 1974.  Significantly, physical examinations conducted throughout the Veteran's active service, including upon reenlistment in July1959 and subsequent retirement in May 1978, each document consistently normal relevant clinical evaluations, without noted defects or diagnoses.  To the extent the Veteran reported swollen or painful joints and arthritis within his retirement report of medical history, the examining physician noted that his complaints of left shoulder discomfort for two years were without complications or sequelae, and his occasional complaints of low back pain in 1970-72 were treated and resolved.  

As noted above, the Board acknowledges that post-service treatment records document the Veteran's current disabilities.  Notably, however, the evidence of record documents that these conditions first manifested years after the Veteran's separation from active service in August 1978, which is probative evidence that weighs against a finding that such conditions had onset during active service or have been continuous therefrom.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, regarding the Veteran's claims of arthritis and cancer, there is no evidence that such disabilities first manifested within one year of active service; therefore, the regulations regarding presumptive service connection for chronic disease are inapplicable.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Additionally, to the extent that the Veteran claims that his prostate cancer and residuals are related to claimed exposure to herbicides during active service, the Board notes that there is no probative evidence to show that the Veteran had actual service in Vietnam.  A January 2009 response from the National Personnel Records Center (NPRC) via the Personnel Information Exchange System (PIES) indicates that the NPRC was unable to determine whether the Veteran had in-country service in the Republic of Vietnam.  The Board has thoroughly reviewed the documents furnished by NPRC, including relevant STRs, service personnel records, the Veteran's DD Form 214, and these records do not document that he had active service, including TDY, in Vietnam at any point during his active duty service.  

The Board acknowledges that the Veteran is in receipt of the Vietnam Service Medal and the Vietnam Campaign Medal; however, such awards are insufficient proof of Vietnam service for the purpose of proving Agent Orange exposure.  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 1, Section H.1.g, "Reviewing the Claims Folder for Proof of RVN Service."  To the extent that the Veteran has reported that he had temporary duty service (TDY) in Vietnam from 1967-68 and that he also landed in Vietnam while traveling to Thailand, such reports are inconsistent with personnel records, which records were created contemporaneously with the Veteran's service.  Thus, the Veteran's allegations of having landed in Vietnam are accorded little probative value.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  As such, the presumption of herbicide exposure in Vietnam is not warranted, and the presumption of service connection based on herbicide exposure in Vietnam does not apply.  See 38 C.F.R. § 3.307.  

Additionally, while the Veteran's service personnel records document his active service at Udorn Royal Thai Air Force Base in Thailand from 1967-68, the evidence does not otherwise show that the Veteran was exposed to herbicides during that time in his MOS as a traffic analysis clerk.  Notably, a May 1968 performance report covering the period from August 1967 to May 1968 describes the Veteran's duties, but there is no indication that such duties put the Veteran near or on the base perimeter.  Further, the Veteran's MOS did not involve service as a security policeman, security patrol dog handler, member of a security police squadron, or other service on or near the base perimeter.  As such, exposure to herbicides in Thailand may not be presumed.  See VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chapter 1, Section H, Paragraph 5.a (2016).  Moreover, there is no indication that the Veteran was otherwise directly exposed to herbicides while serving in Thailand.  In sum, the preponderance of the probative evidence of record does not show that the Veteran was exposed to herbicides, either directly or presumptively, during his active service in Thailand.  

Significantly, there is no probative evidence of a nexus between any of the Veteran's claimed disabilities and his active service.  Relevant VA examinations in March 2009 and March 2016 resulted in negative nexus opinions concerning the Veteran's claimed conditions, and there are no countervailing private medical opinions of record.  

For example, concerning his bilateral ankles, right knee, and right hip, a March 2009 VA examiner concluded that there was no evidence that any of his claimed conditions were related to, or caused be, or sequela of any injuries or conditions that he was treated for during active service; moreover, the examiner stated that he could not formulate an opinion regarding the claimed conditions without resorting to mere speculation or conjecture.  

An additional September 2010 VA examiner concluded that the Veteran's erectile dysfunction was not caused by or related to his in-service urethral stricture, which is a benign separate entity; rather, it was associated with his prostate cancer treatment by external beam radiation and hypogonadism associated with a low testosterone level.  

Upon subsequent VA examination in March 2016, the VA examiner reviewed the claims file and diagnosed the Veteran's various conditions; however, he ultimately opined that the Veteran's bilateral ankle spurring; lumbar spinal stenosis status post surgery; and degenerative joint disease (DJD) of the right knee, right hip, and bilateral shoulders were less likely than not caused by or related to active duty.  The examiner noted that the Veteran's May 1978 separation examination showed that his in-service complaints had resolved; moreover, he concluded that such conditions were more likely due to age-related changes.  The examiner further opined that the Veteran's prostate cancer and erectile dysfunction were less likely than not caused by or related to his prostatitis in service, as there was no medical evidence to support an association of erectile dysfunction or prostate cancer with prostatitis.  

The VA opinions of record are entitled to significant probative weight as they were based upon a thorough examinations and reviews of the claims file and the Veteran's lay history; moreover, they are well-supported by reasoned rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Although the VA examiners associated the Veteran's erectile dysfunction with his prostate cancer, because service connection is not warranted for prostate cancer, secondary service connection is not warranted for erectile dysfunction as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Indeed, the record in this case is negative for any indication, other than the Veteran's own lay assertions, that his claimed disabilities are associated with his active service.  The Board has nevertheless considered the Veteran's lay statements, which are probative insofar as they report symptomatology capable of lay observation, see Layno v. Brown, 6 Vet. App. 465 (1994); however, to the extent that the Veteran asserts a nexus between his claimed conditions and active service, such statements are afforded little probative value given the Veteran's lack of related medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In conclusion, the Board finds that preponderance of evidence weighs against the Veteran's claims of entitlement to service connection for a chronic back and neck disability, bilateral shoulder arthritis, residuals of prostate cancer, erectile dysfunction, bilateral ankle arthritis, right knee arthritis, and right hip arthritis.  As the preponderance of the probative evidence is against the Veteran's claims, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for a chronic back, shoulder, and neck disability is reopened, and to that extent only, the claim is granted.  

Service connection for a chronic low back and cervical spine disability is denied.  

Service connection for bilateral shoulder arthritis is denied.  

Service connection for residuals of prostate cancer is denied.  

Service connection for erectile dysfunction, to include as secondary to residuals of prostate cancer, is denied.  

Service connection for bilateral ankle arthritis is denied.  

Service connection for right knee arthritis is denied.  

Service connection for right hip arthritis is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


